      Case 6:20-cv-00009 Document 1 Filed 01/02/20 Page 1 of 10 PageID 1



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

GRACE GUERRERO, Individually and Case No.
for Others Similarly Situated,

v.

LOYAL SOURCE GOVERNMENT
SERVICES, LLC


                                 ORIGINAL COMPLAINT

                                        SUMMARY

      1.      Loyal Source Government Services fails to pay certain mid-level

medical personnel overtime as required by the Fair Labor Standards Act (FLSA).

      2.     Instead, Loyal Source pays these workers the same hourly rate for all

hours worked, including those in excess of 40 in a work week.

      3.     Grace Guerrero brings this collective action to recover unpaid overtime

and other damages owed to herself and to other mid-level providers like her.

                                 JURISDICTION AND VENUE

      4.     This Court has original subject matter jurisdiction pursuant to 28

U.S.C. § 1331 and 29 U.S.C. § 216(b).

      5.     Venue is proper in this Court because Loyal Source is headquartered

in this District and Division.

                                      THE PARTIES

      6.     Guerrero was hired by Loyal Source in December of 2015.
      Case 6:20-cv-00009 Document 1 Filed 01/02/20 Page 2 of 10 PageID 2



      7.     Guerrero worked for Loyal Source as a mid-level provider (specifically,

a nurse practitioner) until August 2019.

      8.     Her written consent is attached.

      9.     Loyal Source is headquartered in Florida but provides services

throughout the country.

      10.    Loyal Source may be served with process by serving its registered

agent Seth Eubank, 12612 Challenger Parkway, Suite 365, Orlando, Florida 32826.

                            COVERAGE UNDER THE FLSA

      11.    At all relevant times, Loyal Source was an employer within the

meaning of the Section 3(d) of the FLSA. 29 U.S.C. § 203(d).

      12.    It hires, fires, supervises, maintains records on, and pays workers who

perform services on its behalf.

      13.    At all relevant times, Loyal Source is an enterprise within the meaning

of Section 3(r) of the FLSA. 29 U.S.C. § 203(r).

      14.    Loyal Source is an enterprise engaged in commerce or in the

production of goods for commerce because it has employees engaged in commerce or

in the production of goods for commerce, or employees handling, selling, or

otherwise working on goods or materials – such as cell phones, computers, medical

equipment, scrubs, etc. - that have been moved in or produced for commerce.

      15.    At all relevant times, Loyal Source had an annual gross volume of

sales made in excess of $1,000,000.



                                           2
      Case 6:20-cv-00009 Document 1 Filed 01/02/20 Page 3 of 10 PageID 3



      16.    At all relevant times, Guerrero and the Mid-Level Providers (defined

below) were engaged in commerce or in the production of goods for commerce.

                                     THE FACTS

      17.    Loyal Source is a staffing company that provides healthcare

professionals to government and private entities.

      18.    Among the professionals it employs are “mid-level” (also known as

“advanced practice”) medical professionals such as nurse practitioners and

physician assistants.

      19.    It pays some of its mid-level providers at the same hourly rate for all

hours worked, including those in excess of 40 in a workweek.

      20.    This group of “Mid-Level Providers” is the subject of this collective

action.

      21.    In December 2015, Loyal Source hired Guerrero as a Mid-Level

Provider.

      22.    Loyal Source staffed Guerrero to work for the border control agency in

Texas.

      23.    Guerrero stopped working for Loyal Source in August of 2019.

      24.    Loyal Source did not guarantee Guerrero a salary.

      25.    Instead, Loyal Source paid Guerrero by the hour.

      26.    Loyal Source paid Guerrero slightly different rates depending on

whether she worked a “day shift” or a “night shift.”

      27.    Guerrero’s final rate for day shifts was $72.10 an hour.
                                          3
         Case 6:20-cv-00009 Document 1 Filed 01/02/20 Page 4 of 10 PageID 4



         28.   Guerrero’s final rate for night shifts was $74.60 an hour.

         29.   Guerrero reported the hours she worked to Loyal Source on a regular

basis.

         30.   Guerrero reported her hours on a form created by Loyal Source known

as the “Bi-Weekly Time Sheet.”




         31.   If Guerrero worked fewer than 40 hours in a week, she was only paid

only for the hours worked.

         32.   But Guerrero normally worked more than 40 hours in a week.

         33.   For example, Guerrero worked 12 hours a day, every day, from April

28, 2019 to May 11, 2019.

         34.   Loyal Source paid Guerrero at the same hourly rate for all hours

worked, including those in excess of 40 in a workweek

         35.   Rather than receiving time and half as required by the FLSA,

Guerrero only received “straight time” pay for overtime hours worked.

         36.   This “straight time for overtime” payment scheme violates the FLSA.

         37.   Loyal Source imposed its straight time for overtime pay plan on other

Mid-Level Providers in addition to Guerrero.


                                            4
      Case 6:20-cv-00009 Document 1 Filed 01/02/20 Page 5 of 10 PageID 5



         38.   The hours Guerrero and the Mid-Level Providers work are reflected in

Loyal Source’s records (including its “Bi-Weekly Time Sheets”).

         39.   Loyal Source knows its Mid-Level Providers work more than 40 hours

in a week

         40.   Loyal Source was and is aware of the overtime requirements of the

FLSA.

         41.   Loyal Source nonetheless failed to pay certain Mid-Level Providers

(including Guerrero) overtime.

         42.   Instead, Loyal Source simply paid them straight time for overtime

hours.

         43.   Thus, Guerrero and the other Mid-Level Providers were denied

overtime because of the same illegal pay practice.

         44.   Loyal Source knew, or acted with reckless disregard for whether, its

straight time for overtime pay policy violated the FLSA.

         45.   Loyal Source’s failure to pay overtime to these hourly workers was,

and is, a willful violation of the FLSA.



                                  FLSA VIOLATIONS

         46.   Loyal Source violated the overtime provisions of the FLSA by

employing Guerrero and the other Mid-Level Providers for workweeks longer than

40 hours without paying for such hours at a rate equal to at least 1 and ½ times the

employees’ regular rates.
                                           5
      Case 6:20-cv-00009 Document 1 Filed 01/02/20 Page 6 of 10 PageID 6



      47.     Loyal Source acted knowingly, willfully, or in reckless disregard, in

carrying out its illegal straight time for overtime with respect to the Mid-Level

Providers.

      48.     Loyal Source’s failure to pay overtime compensation to these

employees was neither reasonable, nor was the decision not to pay overtime made in

good faith.

      49.     Accordingly, Guerrero and the other Mid-Level Providers are entitled

to overtime wages under the FLSA in an amount equal to 1 and ½ times their rate

of pay, plus liquidated damages, attorney’s fees and costs.

                          COLLECTIVE ACTION ALLEGATIONS

      50.     Loyal Source’s illegal “straight time for overtime” policy extends

beyond Guerrero.

      51.     It is the “straight time for overtime” payment plan that is the “policy

that is alleged to violate the FLSA” in this FLSA collective action. Bursell v.

Tommy’s Seafood Steakhouse, No. CIV.A. H-06-0386, 2006 WL 3227334, at *3 (S.D.

Tex. Nov. 3, 2006); Wellman v. Grand Isle Shipyard, Inc., No. CIV.A. 14-831, 2014

WL 5810529, at *5 (E.D. La. Nov. 7, 2014) (certifying “straight time for overtime”

claim for collective treatment).

      52.     Loyal Source paid other Mid-Level Providers using the same unlawful

scheme.

      53.     Any differences in job duties do not detract from the fact that these

hourly workers were entitled to overtime pay.
                                          6
      Case 6:20-cv-00009 Document 1 Filed 01/02/20 Page 7 of 10 PageID 7



      54.       The workers impacted by Loyal Source’s “straight time for overtime”

scheme should be notified of this action and given the chance to join pursuant to 29

U.S.C. § 216(b).

      55.       Therefore, the class is properly defined as:

      All Mid-
          Mid-Level Providers who were,
                                    were, at any point in the past 3 years, paid
      “straight time for overtime”
                         overtime” by Loyal Source.

      56.       By failing to pay Guerrero and the Mid-Level Providers overtime at

one-and-one-half times their regular rates, Loyal Source violated the FLSA.

      57.       Loyal Source owes Guerrero and the Mid-Level Providers the

difference between the rate actually paid and the proper overtime rate.

      58.       Because Loyal Source knew, or showed reckless disregard for whether,

its pay practices violated the FLSA, Loyal Source owes these wages for at least the

past 4 years.

      59.       Loyal Source is liable to Guerrero and the Mid-Level Providers for an

amount equal to all unpaid overtime wages as liquidated damages.

      60.       Guerrero and the Mid-Level Providers are entitled to recover all

reasonable attorneys’ fees and costs incurred in this action.

      61.       A collective action, such as the instant one, is superior to other

available means for fair and efficient adjudication of the lawsuit.

      62.       Absent this action, many Mid-Level Providers likely will not obtain

redress of their injuries and Loyal Source will reap the unjust benefits of violating

the FLSA.


                                             7
      Case 6:20-cv-00009 Document 1 Filed 01/02/20 Page 8 of 10 PageID 8



       63.    Furthermore, even if some of the Mid-Level Providers could afford

individual litigation against Loyal Source, it would be unduly burdensome to the

judicial system.

       64.    Concentrating the litigation in one forum will promote judicial

economy and parity among the claims of individual members of the classes and

provide for judicial consistency.

       65.    Guerrero’s claims are typical of the claims of the Mid-Level Providers.

       66.    Guerrero and the Mid-Level Providers sustained damages arising out

of Loyal Source’s illegal and uniform employment policy.

       67.    Guerrero knows of no difficulty that will be encountered in the

management of this litigation that would preclude its ability to go forward as a

collective action.

       68.    Even if the issue of damages were somewhat individual in character,

there is no detraction from the common nucleus of liability facts.

       69.    Therefore, this issue does not preclude collective and class action

treatment

                                        PRAYER

       72.    Guerrero prays for relief as follows:

              a.     An order allowing this action to proceed as a collective action

                     under the FLSA and directing notice to the Mid-Level Providers;




                                           8
     Case 6:20-cv-00009 Document 1 Filed 01/02/20 Page 9 of 10 PageID 9



           b.    Judgment awarding Guerrero and the Mid-Level Providers all

                 unpaid overtime compensation, liquidated damages, attorneys’

                 fees and costs under the FLSA;

           c.    An award of pre- and post-judgment interest on all amounts

                 awarded at the highest rate allowable by law; and

           d.    All such other and further relief to which Guerrero and the Mid-

                 Level Providers may show themselves to be justly entitled.


Dated:     January 2, 2020

                                    Respectfully submitted,

                                    /s/ C. RYAN MORGAN
                                    C. Ryan Morgan, Esq.
                                    Fla. Bar No. 0015527
                                    E-mail: rmorgan@forthepeople.com
                                    MORGAN & MORGAN, P.A.
                                    20 North Orange Avenue, Suite 1600
                                    Orlando, Florida 32801
                                    Telephone: (407) 420-1414
                                    Facsimile: (407) 245-3401
                                    LOCAL COUNSEL FOR PLAINTIFFS

                                    Michael A. Josephson
                                    Pro Hac Vice forthcoming
                                    Texas Bar No. 24014780
                                    JOSEPHSON DUNLAP LLP
                                    11 Greenway Plaza, Suite 3050
                                    Houston, Texas 77046
                                    713-352-1100 – Telephone
                                    713-352-3300 – Facsimile
                                    mjosephson@mybackwages.com
                                    adunlap@mybackwages.com
                                    rschreiber@mybackwages.com

                                    AND
                                      9
Case 6:20-cv-00009 Document 1 Filed 01/02/20 Page 10 of 10 PageID 10




                               Richard J. (Rex) Burch
                               Pro Hac Vice forthcoming
                               Fed. Id. 21615
                               State Bar No. 24001807
                               BRUCKNER BURCH PLLC
                               8 Greenway Plaza, Suite 1500
                               Houston, Texas 77046
                               713-877-8788 – Telephone
                               713-877-8065 – Facsimile
                               rburch@brucknerburch.com

                               ATTORNEYS IN CHARGE FOR PLAINTIFFS
                                                        LAINTIFFS




                                 10
